

116 HR 5385 IH: Affordable Housing Opportunities Made Equitable Act
U.S. House of Representatives
2021-09-27
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 5385IN THE HOUSE OF REPRESENTATIVESSeptember 27, 2021Ms. Omar introduced the following bill; which was referred to the Committee on Financial Services, and in addition to the Committees on Ways and Means, the Judiciary, and Energy and Commerce, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concernedA BILLTo make housing affordable, and for other purposes.1.Short title; table of contents(a)Short titleThis Act may be cited as the Affordable Housing Opportunities Made Equitable Act or the Affordable HOME Act.(b)Table of contentsThe table of contents for this Act is as follows:Sec. 1. Short title; table of contents.Sec. 2. Findings.Sec. 3. Definitions.TITLE I—HomeownershipSec. 101. Direct down payment assistance.Sec. 102. Mortgage interest tax credit.Sec. 103. Positive rental history credit enhancement.Sec. 104. Individual development accounts.Sec. 105. Shared equity homeownership initiative.Sec. 106. National right of first refusal.Sec. 107. No cause evictions.Sec. 108. Right to Counsel.Sec. 109. Landlord Guarantee Program.Sec. 110. Including all forms of housing in HUD consolidated plan.Sec. 111. Prohibiting discrimination against voucher holders.Sec. 112. Fair market rent appeal.Sec. 113. Office of restorative housing justice.TITLE II—Construction and PreservationSec. 201. Housing Trust Fund.Sec. 202. Rural housing trust fund construction of USDA multifamily housing for low-income families.Sec. 203. Strategy and investment in rural housing.Sec. 204. Manufactured housing preservation strategy and investment.Sec. 205. Community energy savings program.Sec. 206. Public housing.TITLE III—Housing Assistance for Homeless and Low-Income FamiliesSec. 301. Increasing direct rental assistance.Sec. 302. Supportive tiny housing village innovation pilot program.Sec. 303. Permanent supportive housing.Sec. 304. Navigation center pilot program.TITLE IV—Housing and Homelessness InnovationSec. 401. Housing and homelessness innovation research centers.TITLE V—Emergency housing programSec. 501. Definitions.Sec. 502. Emergency assistance.Sec. 503. Authorization of appropriations.2.FindingsCongress finds the following:(1)The United States is experiencing an ongoing affordable housing crisis that the Federal Government has failed to adequately or proportionately address. The Harvard Housing Center found that about half of all renters in the United States spent more than 30 percent of their incomes on rent and utilities, while 1 in 4 renters spent more than half their incomes on housing in 2018. Although developers have increased new home construction in recent years, the impacts of increased supply have not alleviated pricing pressures evenly across income distributions. Often, housing developers focus new development on the most profitable sectors, increasing construction in the luxury housing market and leaving a void in affordable home construction. The most disadvantaged populations are left defenseless, without affordable housing options and at risk of eviction and displacement due to rising rents.(2)In 2019, an average of 568,000 people experienced homelessness at a single point in time. Despite this large number of unhoused people in the United States, the housing choice voucher program, one of our most essential housing safety nets, had multi-year wait lists in many areas. The public housing agencies that administer these vouchers continue to experience serious underfunding since Congress has only provided funding for administrative expenses prorated at 80 percent.(3)The current housing affordability crisis does not impact all Americans equally—it is felt most acutely by people of color, and in particular African Americans, a testament to the lingering impacts of discriminatory housing policies. African Americans represent 40 percent of all people experiencing homelessness in the United States, while only accounting for 13 percent of the United States population.(4)In 1933, the Federal Government created the Home Owners' Loan Corporation, which played a pivotal role in the development and racial segregation of the United States housing market, also known as redlining. By deeming certain neighborhoods as hazardous and limiting investment in others, the Federal Government firmly established racially segregated neighborhoods throughout the United States.(5)Predatory use of eminent domain in predominantly African-American neighborhoods was coupled by Federal urban renewal projects in the latter half of the 20th century, which cleared out homes and businesses throughout many of these communities.(6)Several areas of the United States saw an influx of African Americans migrating from the Deep South in pursuit of better economic opportunities. The Federal Government and State and local municipalities and their policies heavily influenced where this population settled.(7)Historical restrictions on homeownership have driven disparate impacts for Black Americans, indigenous people, and people of color across most sectors of social existence. In the fourth quarter of 2018, the homeownership rate among Black Americans was 43.6 percent, while the Hispanic homeownership rate was 46.9 percent. In comparison, the White (non-Hispanic) homeownership rate was 73.6 percent in the fourth quarter of 2018, more than the all-minority homeownership rate. Creating policies and programs that encourage homeownership for the most disadvantaged is necessary to achieve equitable outcomes for all people in the United States.(8)Generations of African Americans have been systematically displaced and that legacy is still felt by descendants today.(9)Despite these clear and documented patterns, the Federal Government has not dedicated significant attention and resources to remedy the historical legacies of redlining, urban renewal, and other explicitly and intentionally racist housing policies.(10)Housing impacts education policy and outcomes. Low-income students who lack a quality education are less likely to pursue education or training beyond high school, and thus more likely to live in low-income neighborhoods. Schools with a large concentration of low-income students are classified as title I schools, and in 2016, the largest racial demographic in those schools were African-American children, followed by White children. Generally, school districts are largely funded by local property taxes, and low-income neighborhoods have lower home values. School districts are therefore unable to provide a high quality education to their students. The property value funding mechanism perpetuates a systematic cycle that keeps low-income African-American people in poverty, with very little opportunity for upward mobility. Some States have tried to wrestle with this systematic cycle by redesigning the funding formula, yet the lasting implications of inequitable funding structures remain.(11)Data demonstrates that communities of color and low-income families experience the adverse consequence of displacement the most due to Federal, State, and local inequitable housing policies. As a result, disparities have occurred, diminishing or outright denying opportunities to obtain homeownership and access to generational wealth within these means. As living preferences change, current trends demonstrate that urban areas once comprised of higher concentrations of low income people and people of color have become more desirable and sought after by affluent people with different identities of those displaced—this is also known as gentrification.(12)Congress should address and continue to study the ramifications of structural racism and social class disparities within Federal housing policies. This can be done by targeting displacement, homelessness, housing affordability, enforcing tenant protections, providing landlords with incentives to participate in affordable housing programs, and facilitating access to resources that lead to homeownership.(13)This Act aims to address the shortcomings of our current housing policies and funding levels by holistically addressing disparities and systematic obstacles and ensuring an equitable outcome for the most vulnerable Americans.3.DefinitionsIn this Act:(1)Indian countryThe term Indian country has the meaning given the term in section 1151 of title 18, United States Code.(2)Indian TribeThe term Indian Tribe has the meaning given the term Indian tribe in section 102 of the Federally Recognized Indian Tribe List Act of 1994 (25 U.S.C. 5130).(3)Manufactured homeThe term manufactured home—(A)has the meaning given the term in section 603 of the National Manufactured Housing Construction and Safety Standards Act of 1974 (42 U.S.C. 5402); (B)includes a home described in subparagraph (A) without regard to whether the home was built before, on, or after the date on which the construction and safety standards established under section 604 of that Act (42 U.S.C. 5403) became effective; and(C)shall not include any self-propelled recreational vehicle. (4)Manufactured housing communityThe term manufactured housing community means a community comprised primarily of manufactured homes used primarily for residential purposes. (5)Public housing agencyThe term public housing agency has the meaning given the term in section 3(b) of the United States Housing Act of 1937 (42 U.S.C. 1437a(b)).(6)SecretaryThe term Secretary means the Secretary of Housing and Urban Development.(7)StateThe term State means—(A)a State;(B)the District of Columbia;(C)the Commonwealth of Puerto Rico; and(D)any other territory or possession of the United States.IHomeownership101.Direct down payment assistance(a)DefinitionsIn this section:(1)Eligible householdThe term eligible household means a household with an income that is less than 140 percent of the area median income.(2)Share equity home; shared equity homeownership programThe terms shared equity home and shared equity homeownership program have the meanings given those terms in section 105(a).(b)EstablishmentThe Secretary shall establish a program to provide grants to State housing finance agencies to establish new or supplement existing down payment assistance programs for eligible households located within the State.(c)Requirements for eligible householdsAn eligible household receiving assistance from a grant provided under this section shall—(1)participate in housing counseling provided by—(A)an organization approved by the Department of Housing and Urban Development; or(B)a culturally specific nonprofit organization; and(2)use the assistance for a down payment on a property to be used by the eligible household as a primary residence for a period of not less than 10 years.(d)No restriction on housingAn eligible household may use assistance received from a grant provided under this section for a down payment on any type of dwelling that shall be used as a primary residence, including a manufactured housing unit, residential property under 400 square feet, a condominium, or a cooperative.(e)Unrestricted co-Borrowers pilotThere shall be reserved 2 percent of the funds made available under this section for grantees to carry out a pilot down payment assistance program serving more than 2 co-borrowers receiving assistance from a grant provided under this section. (f)Supplement for shared equity home purchasesA grantee shall establish a 25-percent supplemental bonus down payment for eligible households that are seeking to purchase an existing shared equity home or cooperative or bring a property into a shared equity homeownership program or cooperative with funds made available under this section.(g)LimitationThe aggregate amount treated as acquisition indebtedness for purposes of this section for any period shall not exceed the limitation governing the maximum original principal obligation for a mortgage secured by a single-family residence, as determined and adjusted annually under section 302(b)(2) of the Federal National Mortgage Association Charter Act (12 U.S.C. 1717(b)(2)) and section 305(a)(2) of the Federal Home Loan Mortgage Corporation Act (12 U.S.C. 1454(a)(2)). (h)Authorization of appropriations(1)In generalThere is authorized to be appropriated to carry out this section $1,000,000,000 for each of fiscal years 2022 through 2031.(2)Set aside for FundAn amount equal to 20 percent of the funds appropriated under paragraph (1) in a fiscal year shall be set aside and transferred to the Restorative Housing Justice Fund established under section 113(h).(3)Set aside for Indian TribesOf the amount appropriated under paragraph (1) for each fiscal year, the Secretary shall allocate as grant funds—(A)98 percent to be provided to States; and(B)2 percent to be provided to Indian Tribes in accordance with paragraph (4).(4)Allocation to Indian TribesOf the amount allocated for Indian Tribes under paragraph (3)(B), the Secretary shall allocate funds to each Indian Tribe participating in the program during that fiscal year based on a formula established by the Secretary that takes into account any factor that the Secretary determines to be appropriate.(5)Publication of allocation formulasNot later than 90 days before the beginning of each fiscal year for which grants are provided to States and Indian Tribes under this section, the Secretary shall publish in the Federal Register the formulas for allocation established under this subsection. 102.Mortgage interest tax credit(a)Allowance of credit(1)In generalSubpart A of part IV of subchapter A of chapter 1 of the Internal Revenue Code of 1986 is amended by inserting after section 25D the following new section:25A–1.Mortgage interest(a)In generalThere shall be allowed as a credit against the tax imposed by this chapter for the taxable year an amount equal to 15 percent of the qualified mortgage interest paid or accrued by the taxpayer during the taxable year.(b)Qualified mortgage interestFor purposes of this section—(1)In generalThe term qualified mortgage interest means interest paid or accrued on acquisition indebtedness (as defined in section 163(h)(3)(B)(i)) with respect to a residence of the taxpayer which is the principal residence (within the meaning of section 121) of the taxpayer.(2)LimitationThe aggregate amount treated as acquisition indebtedness for purposes of this section for any period shall not exceed the limitation governing the maximum original principal obligation for a mortgage secured by a single-family residence, as determined and adjusted annually under section 302(b)(2) of the Federal National Mortgage Association Charter Act (12 U.S.C. 1717(b)(2)) and section 305(a)(2) of the Federal Home Loan Mortgage Corporation Act (12 U.S.C. 1454(a)(2)).(3)Treatment of mortgage insurance premiumsRules similar to the rules of section 163(h)(3)(E) shall apply.(4)Cooperative housing corporations; unenforceable security interests; estates and trustsRules similar to the rules of subparagraphs (B), (C), and (D) of section 163(h)(4) shall apply.(c)ElectionA taxpayer may elect not to have this section apply with respect to qualified mortgage interest paid or accrued by the taxpayer for any taxable year.(d)Coordination with other provisionsNo credit shall be allowed under this section for any taxable year with respect to any residence if—(1)a deduction is allowed for such taxable year under section 163 with respect to such residence, or(2)a credit is allowed for such taxable year under section 25 with respect to such residence..(2)Clerical amendmentThe table of sections for subpart A of part IV of subchapter A of chapter 1 of such Code is amended by inserting after the item relating to section 25 the following new item:Sec. 25A–1. Mortgage interest..(b)Coordination with existing credit(1)In generalSection 25 of the Internal Revenue Code of 1986 is amended by adding at the end the following new subsections:(j)ElectionA taxpayer may elect not to have this section apply for any taxable year.(k)CoordinationNo credit shall be allowed under this section for any taxable year with respect to if a credit is allowed for such taxable year under section 25A–1 with respect to such residence..(2)Conforming amendmentSection 6501(m) of such Code is amended by inserting 25(j), 25A–1(c), before 30B(h)(9).(c)Effective dateThe amendments made by this section shall apply to taxable years beginning after December 31, 2020.103.Positive rental history credit enhancementNot later than 180 days after the date of enactment of this Act, the Director of the Federal Housing Finance Agency shall issue supervisory guidance requiring, to the greatest extent practicable, that not less than 5 percent of mortgages securitized by the Federal Home Loan Mortgage Corporation or the Federal National Mortgage Association by 2024 factor borrower opt-in positive rental payment history in the credit rating and underwriting process with respect to those mortgages.104.Individual development accounts(a)In generalSection 416 of the Assets for Independence Act (42 U.S.C. 604 note) is amended by striking $25,000,000 for each of fiscal years 1999, 2000, 2001, 2002, and 2003, and inserting $100,000,000 for each of fiscal years 2022 through 2031,.(b)Set asideAn amount equal to 10 percent of the funds appropriated under section 416 of the Assets for Independence Act (42 U.S.C. 604 note) in a fiscal year shall be set aside and transferred to the Restorative Housing Justice Fund established under section 113(h). 105.Shared equity homeownership initiative(a)DefinitionsIn this section:(1)Eligible entityThe term eligible entity means—(A)a participating jurisdiction; and(B)an entity certified as a community development financial institution by the Community Development Financial Institutions Fund established under section 104(a) of the Riegle Community Development and Regulatory Improvement Act of 1994 (12 U.S.C. 4703(a)).(2)Eligible householdThe term eligible household means a household described in subsection (e).(3)Participating jurisdictionThe term participating jurisdiction has the meaning given the term in section 92.2 of title 24, Code of Federal Regulations, or any successor regulation.(4)Shared equity homeThe term shared equity home means a dwelling unit serving an eligible household that utilizes a ground lease, deed restriction, subordinate loan, or similar legal mechanism that includes provisions stating that—(A)the dwelling unit is intended to be kept affordable for subsequent eligible households;(B)the affordability term is not less than 60 years after recordation;(C)a resale formula applies that limits the proceeds of the homeowner upon resale; and(D)the shared equity homeownership program, its agent, or its assignee has a preemptive option to purchase the dwelling unit from the homeowner at resale.(5)Shared equity homeownership programThe term shared equity homeownership program means a program that—(A)provides access to shared equity homes for eligible households; and (B)is administered by community land trusts, other nonprofit organizations, or State or local governments or instrumentalities.(6)Subsidy to cover the affordability gapThe term subsidy to cover the affordability gap means the subsidy amount needed to make a dwelling unit affordable at a targeted area median income level in a targeted market, such as a census tract, neighborhood, county, city, or metropolitan statistical area, that—(A)accounts for the number of bedrooms in a dwelling unit and the area median income adjusted for family size; and(B)shall be not be less than 20 percent of the median sales price in the targeted market.(b)EstablishmentThe Secretary shall provide grants to eligible entities to establish and expand shared equity homeownership programs and shared equity homes, including through partnerships with nonprofit entities, community land trusts, or State or local governments or instrumentalities.(c)Types of grants(1)Grants for planning and capacity buildingThe Secretary may award 3-year grants under this section to eligible entities to provide grants to nonprofit entities, community land trusts, or State or local governments or instrumentalities to develop shared equity homeownership programs or community land trusts or to plan and build capacity related to carrying out grant activities under this section.(2)Grants for expanding the number of shared equity homesThe Secretary may award grants under this section to eligible entities to expand the number of shared equity homes in existing shared equity homeownership programs, which may include—(A)grants for acquisition and rehabilitation or new construction to create shared equity homes and includes subsidy to cover the affordability gap; and(B)grants to implement a buyer-initiated program, where eligible households identify homes in the market and bring them into the shared equity homeownership program, which may include subsidy to cover the affordability gap and funds necessary for rehabilitation or repair of the property.(3)LimitationThe amount of grants provided under paragraph (1) in a fiscal year shall be limited to not more than 25 percent of the amount appropriated in the fiscal year under subsection (h). (d)Eligible grant expensesAn eligible entity receiving a grant under (c)(2) may use the funds—(1)to provide a developer with a subsidy to cover the affordability gap, which funds may be used to acquire properties and conduct rehabilitation or to construct new homes before the property is converted to shared equity homeownership;(2)for acquisition, rehabilitation, and development expenses that are not covered by a subsidy provided under paragraph (1), including a developer fee;(3)for capitalization of repair and replacement reserves, which funds may be used for repair and replacement expenses between resales to repair or improve a property so that a subsequent eligible households is not financially vulnerable due to deferred maintenance;(4)to provide initial stewardship funds to support the operations of the shared equity homeownership program; and(5)for the cost of administering the shared equity homeownership program, such as identifying and qualifying eligible households.(e)Eligible householdsShared equity homeownership programs receiving funds under this section may serve households with an income under 120 percent of the area median income, as adjusted for household size, based upon the needs of the targeted market.(f)Technical assistance and capacity building hubThe Secretary shall establish a dedicated shared equity housing professional technical assistance hub entity to educate and engage with local partners to share best practices and otherwise facilitate the shared equity homeownership model.(g)Annual reportThe Secretary shall establish a data collection hub to which all eligible entities receiving a grant under this section shall report on an annual basis—(1)the number of shared equity homes created;(2)the number of households served;(3)eligible household demographic characteristics; and(4)any other relevant demographic information required at the discretion of the Secretary.(h)Authorization of appropriations(1)In generalThere is authorized to be appropriated to carry out this section $1,000,000,000 for each of fiscal years 2022 through 2031. (2)Set aside for FundAn amount equal to 20 percent of the funds appropriated under paragraph (1) in a fiscal year shall be set aside and transferred to the Restorative Housing Justice Fund established under section 113(h). 106.National right of first refusal(a)Fannie MaeSection 302 of the Federal National Mortgage Association Charter Act (12 U.S.C. 1717) is amended by adding at the end the following:(d)Right of first refusalThe corporation may not sell or transfer any mortgage that is secured by a single-family or multi-family residential property that is a rental property unless the current tenant or the most recent tenant within the preceding 12-month period was given—(1)not less than 20 days to indicate interest in purchasing the single-family home or dwelling unit in which the tenant resides; and(2)not less than 45 additional days to initiate the application process of securing financing to purchase the home or dwelling unit..(b)Freddie MacSection 305 of the Federal Home Loan Mortgage Corporation Act (12 U.S.C. 1454) is amended by adding at the end the following: (e)Right of first refusalThe Corporation may not sell or transfer any mortgage that is secured by a single-family or multi-family residential property that is a rental property unless the current tenant or the most recent tenant within the preceding 12-month period was given—(1)not less than 20 days to indicate interest in purchasing the single-family home or dwelling unit in which the tenant resides; and(2)not less than 45 additional days to secure financing to purchase the home or dwelling unit..(c)Special rule for manufactured housing communities(1)Definitions(A)Manufactured housing community cooperative or corporationThe term manufactured housing community cooperative or corporation means a cooperative or nonprofit corporation established pursuant to the laws of the State in which the property used as a manufactured housing community. (B)Qualified gainThe term qualified gain means the gain from the sale or exchange of real property comprised primarily of manufactured housing used solely for residential purposes.(2)Resident right to purchase(A)In generalA taxpayer who is a party to a manufactured housing community sale or transfer or ownership shall be assessed the tax penalty described in subparagraph (B) unless—(i)the residents of a manufactured housing community were given 60 days to form a manufactured housing community cooperative or corporation if no such entity currently exists; and(ii)the manufactured housing community cooperative or corporation subjected to sale or exchange is given 90 days to initiate the application process of securing financing to purchase the manufactured housing community.(B)Tax penaltyThe tax penalty described in this subparagraph for any taxable year is an amount equal to 15 percent of the qualified gain received by the taxpayer during the taxable year. (d)Technical assistance and capacity buildings grants(1)In generalThe Secretary shall award grants to organizations described in section 501(c)(3) of the Internal Revenue Code and exempt from taxation under section 501(a) of such Code that are actively engaged in supporting affordable housing and resident-owned manufactured housing communities. (2)AppropriationsThere is authorized to be appropriated $10,000,000 for each of fiscal years 2022 to 2031 to carry out this subsection.107.No cause evictions(a)DefinitionsIn this section:(1)LandlordThe term landlord—(A)means the owner, lessor, or sublessor of a residence; and(B)includes an individual who is authorized by an owner, lessor, or sublessor of a residence to—(i)manage the residence; or(ii)enter into a lease agreement for the residence.(2)ResidenceThe term residence—(A)means a non-commercial—(i)plot of real property; or(ii)dwelling; and(B)includes—(i)a tiny home that has not more than 400 square feet of living space;(ii)an accessory dwelling unit;(iii)an apartment; and(iv)a manufactured home on a plot of real property leased from the landlord.(3)TenantThe term tenant means an individual who—(A)is not less than 18 years of age; and(B)has leased a residence for not fewer than 6 months. (b)ProhibitionSubject to subsection (e), a landlord may not evict a tenant from a residence, unless—(1)there is not less than one just cause for the eviction under subsection (c); and(2)the landlord has followed the notice procedure established under subsection (d).(c)Just causes for eviction by a landlordThe following situations constitute just cause for a landlord to evict a tenant:(1)The intentional or negligent actions of the tenant cause substantial physical damage to the residence of the tenant.(2)The intentional actions of the tenant measurably and demonstrably inhibit the quality of life of an individual who lives—(A)in the building where the residence of the tenant is located; or(B)in the immediate vicinity of the residence of the tenant.(3)The tenant does not pay rent owed to the landlord for the residence of the tenant.(4)The tenant, in the residence of the tenant or in the immediate vicinity of the residence of the tenant, commits a crime—(A)that involves—(i)prostitution; commercial sexual solicitation, or the promotion of prostitution;(ii)the unlawful manufacture, delivery, or possession of a controlled substance;(iii)the manufacture of a cannabinoid extract, unless the tenant holds a license to manufacture the cannabinoid extract under Federal, State, or Tribal law; or(iv)burglary; and(B)which, at a trial for damages under this section, the landlord of the residence can prove by a preponderance of the evidence.(5)The tenant commits a crime that impacts—(A)the health or safety of individuals who live within the immediate vicinity of the residence of the tenant; or(B)the right of individuals who live within the immediate vicinity of the residence of the tenant to peacefully enjoy the property of those individuals.(6)The landlord or an immediate relative of the landlord makes a measurable, demonstrable, and bona fide plan to occupy the residence.(7)(A)Local or State housing inspectors determine that the residence of the tenant is unsuitable for occupancy; and(B)the unsuitability of the residence is not a result of deferred maintenance of the residence by the landlord.(d)Notice procedureBefore a landlord may evict a tenant, the landlord shall provide the following notice:(1)The landlord shall provide the tenant with an initial eviction notice not fewer than 6 months before the eviction takes place that—(A)states the just cause for the eviction under subsection (c); and(B)if the just cause stated under subparagraph (A) is described in paragraphs (1) through (3) of subsection (c) and the tenant can remedy the just cause, provides the tenant with 15 days to correct the actions of the tenant.(2)Not sooner than 30 days after providing the initial eviction notice under paragraph (1), the landlord shall provide the tenant with a second eviction notice that—(A)states the just cause for the eviction under subsection (c); and(B)if the just cause stated under subparagraph (A) is described in paragraphs (1) through (3) of subsection (c) and the tenant can remedy the just cause, provides the tenant with 15 days to correct the actions of the tenant.(e)ExceptionsA landlord may evict a tenant from a residence without a just cause for the eviction under subsection (c) or providing the notice required under subsection (d) for one or more of the following reasons:(1)(A)The tenant intentionally provided a substantial amount of false information relating to a criminal conviction of the tenant on a rental application for the residence;(B)the conviction described in subparagraph (A) occurred not less than 1 year before the date of the submission of the application;(C)the landlord would not have entered into a rental agreement for the residence with the tenant if the landlord had known that the information described in subparagraph (A) was false; and(D)the landlord terminates the rental agreement of the tenant not later than 30 days after the date on which the landlord discovered that the information described in subparagraph (A) was false.(2)The tenant commits domestic violence, dating violence, sexual assault, or stalking against a member of the household of the tenant.(f)PenaltyA landlord who violates subsection (b) shall pay to the tenant a sum not less than 6 times the median monthly rent price for the area in which the residence of the tenant is located.(g)Duty To evict(1)If a landlord knows that a tenant has committed domestic violence, dating violence, sexual assault, or stalking against a member of the household of the tenant, the landlord shall—(A)take steps to exclude, evict, or otherwise expel the tenant from the residence of the tenant; and(B)permit the member of the household of the tenant to continue living in the residence.(h)Tenant right To terminate lease(1)In generalA tenant may terminate the lease agreement for the residence of the tenant and any immediate family members of the tenant if—(A)the tenant provides the landlord of the residence written notice not less than 14 days before the date on which the tenant terminates the lease agreement;(B)(i)the tenant is protected by a valid order of protection; or(ii)not more than 90 days before the date on which the tenant provides the landlord the notice described in subparagraph (A), the tenant has been the victim of domestic violence, dating violence, sexual assault, or stalking;(C)the tenant provides the landlord with a document that verifies the condition described in subparagraph (B), which includes the signature or seal of—(i)a court;(ii)a State or local governmental authority; or(iii)an entity that serves victims of—(I)domestic violence;(II)dating violence;(III)sexual assault; or(IV)stalking; and(D)the tenant vacates the residence not later than 14 days after the date on which the tenant provides the notice described in subparagraph (A).(2)Effect of terminationIf a tenant terminates a lease agreement for the residence of the tenant under paragraph (1)—(A)the tenant is not liable for any unpaid rent for the period of time beginning on the date that is—(i)14 days after the tenant gives the landlord notice under paragraph (1)(A); or(ii)agreed upon in the lease agreement; and(B)not later than 21 days after receiving the notice described in paragraph (1)(A), the landlord shall return to the tenant—(i)the appropriate share of a security deposit of the tenant; and(ii)in the case that it is not possible to discern the appropriate share of a security deposit of the tenant to be returned, not less than 20 percent of the security deposit of the tenant.(i)Savings clausesNothing in this section shall be construed to supersede or preempt—(1)any provision of law enacted by a State or local government that provides greater protections for tenants than provided in this section; or(2)any provision of section 41411 of the Violence Against Women Act of 1994 (34 U.S.C. 12491) that offers greater protections to individuals residing in federally assisted housing that are victims of—(A)domestic violence;(B)dating violence;(C)sexual assault; or(D)stalking.108.Right to Counsel(a)PurposeThe purpose of this section is to—(1)establish funding for State governments, local governments, or Indian Tribes that have established a Right to Counsel through legislation for covered individuals who are facing—(A)eviction;(B)a termination of a housing subsidy; or(C)foreclosure;(2)provide counsel to the most vulnerable populations;(3)allow governing bodies to tailor the Right to Counsel to fit the unique needs of the community of the governing body, including by setting eligibility requirements for individuals who receive the Right to Counsel; and(4)guarantee that—(A)covered individuals have a legal right to receive full legal representation at no cost;(B)covered individuals are not denied a Right to Counsel for discretionary reasons; and(C)funding for a State government, a local government, or an Indian Tribe with a Right to Counsel continues as long as the State government, local government, or Indian Tribe complies with—(i)the plan outlined in the application of the State government, local government, or Indian Tribe; and(ii)the reporting requirements described in subsection (f). (b)DefinitionsIn this section:(1)Affirmative caseThe term affirmative case means any housing-related lawsuit in which a covered individual is not a defendant, which may include a lawsuit designed to—(A)compel a landlord to make a necessary repair to a residence;(B)enjoin the harassment of a tenant by a landlord;(C)remedy mortgage or rental lease fraud; and(D)remedy—(i)an instance of discrimination against a tenant or prospective tenant by a landlord;(ii)discrimination in lending;(iii)discrimination under the Fair Housing Act (42 U.S.C. 3601 et seq.); or(iv)any other instance of discrimination that is directly related to housing. (2)Covered individualThe term covered individual—(A)means an individual who—(i)meets the eligibility requirements of an eligible entity established in the Right to Counsel legislation of the eligible entity; and(ii)is a defendant or plaintiff in a covered proceeding that takes place within the geographic boundaries of the eligible entity described in clause (i); and(B)includes any individual described in subparagraph (A) who is—(i)a tenant of any type of rental housing, including public housing;(ii)a homeowner of any type of home, including a tiny home or a manufactured home;(iii)a tenant or homeowner with a terminated housing subsidy; or(iv)a tenant or homeowner who has received notice that the housing subsidy of the tenant or homeowner will be terminated. (3)Covered proceedingThe term covered proceeding means a civil action in a court or administrative forum—(A)for—(i)eviction from the primary residence of a tenant;(ii)the termination of a housing subsidy;(iii)foreclosure on the primary residence of a homeowner; and(iv)an affirmative case, if the eligible entity meets the requirement under subsection (c)(2)(B); and(B)that an eligible entity chooses to cover in the Right to Counsel legislation of the eligible entity.(4)Eligible entityThe term eligible entity means a State government, a local government, or an Indian Tribe with a Right to Counsel.(5)Housing-related legal representationThe term housing-related legal representation—(A)means full legal representation by a Right to Counsel attorney for a covered individual in a covered proceeding; and(B)includes full legal representation on an appeal from a covered proceeding. (6)Housing subsidyThe term housing subsidy means Federal, State, or local monetary assistance for a rental or mortgage payment, such as a voucher. (7)Implementation periodThe term implementation period means the 5-year period during which an eligible entity gradually increases the capacity of the eligible entity to provide housing-related legal representation to covered individuals. (8)Legal service providerThe term legal service provider means a nonprofit organization that—(A)provides housing-related legal representation on behalf of an eligible entity to covered individuals; and(B)receives compensation from the eligible entity for providing the housing-related legal representation described in subparagraph (A).(9)Local governmentThe term local government includes the government of a city, town, township, county, parish, village, or any other subdivision of a State. (10)Public housingThe term public housing has the meaning given the term in section 3(b) of the United States Housing Act of 1937 (42 U.S.C. 1437a(b)). (11)Right to CounselThe term Right to Counsel means a right established by a State government, a local government, or an Indian Tribe that—(A)is created through Right to Counsel legislation;(B)guarantees housing-related legal representation at no cost to—(i)during the implementation period, the amount of covered individuals the eligible entity identifies in the plan required under subsection (d)(2)(B); and(ii)after the implementation period ends, every covered individual; and(C)may be contingent upon the receipt of a certification by the Secretary under subsection (e).(12)Right to Counsel attorneyThe term Right to Counsel attorney means an attorney—(A)employed by a legal service provider; or(B)who, under the supervision of a legal service provider—(i)provides housing-related legal representation to a covered individual; or(ii)works on an affirmative case. (13)Right to Counsel legislationThe term Right to Counsel legislation means legislation of a State government, a local government, or an Indian Tribe that—(A)establishes a Right to Counsel;(B)identifies eligibility requirements for covered individuals, which may not—(i)discriminate against any individual on the basis of—(I)the criminal record, gender identity, gender expression, sexual orientation, family status, age, national origin, disability, genetic information, family medical history, eviction history, or foreclosure history of the individual;(II)the immigration status or prior immigration status of the individual, except as required by Legal Services Corporation law and regulations; or(III)any other protected status;(C)identifies the type of covered proceedings the eligible entity will include in the Right to Counsel; and(D)provides for a not more than 5-year implementation period.(c)Federal reimbursements(1)In generalEach fiscal year, the Secretary shall reimburse an eligible entity for the total cost of implementing and maintaining a Right to Counsel if the Right to Counsel has a certification from the Secretary under subsection (e).(2)Use of funds(A)In generalThe cost described in paragraph (1) may include—(i)personnel costs;(ii)operational costs;(iii)administrative costs; and(iv)the cost of support services.(B)Limitation(i)Affirmative casesNot more than 5 percent of the cost described in paragraph (1) may be used to provide representation for covered individuals in an affirmative case.(ii)Other proceedings favoredAn eligible entity may only provide representation for a covered individual in an affirmative case if the provision does not interfere with the ability of the eligible entity to provide representation to covered individuals for covered proceedings that are not affirmative proceedings.(d)Application(1)In generalAn eligible entity that desires a reimbursement from the Secretary under subsection (c) shall submit to the Secretary an application at such time, in such manner, and accompanied by such information as the Secretary may reasonably require.(2)ContentsEach application submitted under paragraph (1) shall include the following:(A)If the Right to Counsel of the eligible entity covers actions for eviction, statistical data that shows, within the geographic boundaries of the eligible entity—(i)the number of actions for eviction that were filed against individuals;(ii)the number of orders for eviction that were granted as a result of an action described in clause (i);(iii)the number of actions for foreclosure that were filed against individuals;(iv)the number of foreclosures that were granted as a result of an action described in clause (iii);(v)the percentage of the individuals described in clauses (i) and (iii) that were represented by an attorney in the eviction or foreclosure proceeding; and(vi)to the greatest extent practicable, the household income level of the individuals described in clauses (i) and (iii).(B)A detailed plan for the implementation period of the Right to Counsel of the eligible entity that includes—(i)a timeline that describes the gradual increase in the number of covered individuals who receive housing-related legal representation at no cost;(ii)an assurance that key stakeholders, including legal service providers and community organizations—(I)were included in the formulation of the plan; and (II)will be included in the execution of the plan; and(iii)proposed methods to increase the rate of housing-related legal representation for covered individuals.(e)Certification(1)In generalThe Secretary shall certify the Right to Counsel of an eligible entity if the eligible entity submits an application meeting the requirements under subsection (d).(2)3-year review(A)In generalA certification of the Secretary under paragraph (1) shall be effective for a 3-year period.(B)RecertificationThe Secretary shall extend the certification of the Right to Counsel of an eligible entity for an additional 3-year period if—(i)the eligible entity submits an additional application under subsection (d); and(ii)the additional application meets the requirements under subsection (d).(f)Reports(1)In generalNot less frequently than annually, each eligible entity receiving a reimbursement from the Secretary under subsection (c) shall submit to the Secretary each of the following reports:(A)For an eligible entity that is under an implementation period, a report summarizing the progress of the plan described in subsection (d)(2)(B).(B)A report that includes—(i)an estimation of the number of covered individuals who live in the geographic boundaries of the eligible entity; and(ii)statistical information relating to eviction and foreclosure proceedings handled by Right to Counsel attorneys of the eligible entity, including, to the greatest extent practicable, for each proceeding—(I)the race of each covered individual;(II)the age of each covered individual;(III)the household income of each covered individual;(IV)the number of individuals included in the household of the covered individual;(V)the type of property at issue; and(VI)whether the covered individual or a member of the household of the covered individual was a victim of domestic violence, dating violence, sexual assault, or stalking.(C)For an eligible entity with covered proceedings that include actions for eviction, a report that includes, for the previous year—(i)information with respect to the eligible entity on—(I)the rate of eviction filings;(II)the number of evictions that were ordered;(III)the number of evictions that were executed; and(IV)the percentage of individuals who were represented by an attorney of an eviction proceeding;(ii)information on the resolution of each eviction proceeding handled by Right to Counsel attorneys on behalf of the eligible entity, including—(I)whether the covered individual was permitted to stay in the residence of the covered individual;(II)whether the covered individual was displaced from the residence of the covered individual; and(III)in the case of a covered individual who was permitted to stay in the residence of the covered individual—(aa)whether the landlord was ordered to perform repairs; and(bb)the amount of damages either party to the proceeding was ordered to pay; and(iii)information on eviction proceedings handled by Right to Counsel attorneys on behalf of the eligible entity in which the Right to Counsel attorney withdrew or was discharged from the proceeding.(D)For an eligible entity with covered proceedings that include actions for foreclosure, a report that includes, for the previous year—(i)information with respect to the eligible entity on—(I)the number of individuals who were defendants in a foreclosure proceeding; and(II)the percentage of the individuals described in subclause (I) that were represented by an attorney; and(ii)information on the resolution of each foreclosure proceeding handled by Right to Counsel attorneys on behalf of the eligible entity, including—(I)whether the covered individual retained possession of the residence of the covered individual;(II)whether the covered individual was displaced from the residence of the covered individual;(III)whether any payment plans were agreed upon;(IV)the default amount at issue;(V)the value of the home on the date on which the foreclosure proceeding began; and(VI)if applicable, the sale price of the home at foreclosure sale.(2)Personally identifying information removedIn each report submitted under paragraph (1), an eligible entity shall remove the personally identifying information of any covered individual.(g)Planning grants(1)In generalEach fiscal year, the Secretary shall award grants in the amount of $100,000 to each eligible entity that submits an application under paragraph (3) for the purpose of preparing an application under subsection (d). (2)LimitationThe total amount of grants made under paragraph (1) shall not exceed $2,500,000 in a fiscal year, to be provided to eligible entities described in that paragraph on a first-come, first-served basis.(3)Planning grant application(A)In generalAn eligible entity that desires a grant under paragraph (1) shall submit to the Secretary an application at such time, in such manner, and accompanied by such information as the Secretary may reasonably require.(B)ContentsAn application submitted under subparagraph (A) shall include an estimation of the number of covered individuals the Right to Counsel of the eligible entity will serve.(h)Independent commission studyThe Secretary shall conduct a study to analyze the feasibility of establishing an independent commission or another independent regulatory body to administer Right to Counsel funding under this section.(i)Establishment of fund(1)In generalThere is established in the Treasury of the United States a fund consisting of the amounts authorized to be appropriated under paragraph (2).(2)Deposits to the fundThere are authorized to be appropriated and there are appropriated to the fund established under paragraph (1) such sums as may be necessary for each fiscal year for the cost of—(A)the reimbursements required under subsection (c);(B)the grants required under subsection (g); and(C)the study required under subsection (h). 109.Landlord Guarantee Program(a)EstablishmentThe Secretary shall develop and implement a Landlord Guarantee Program (in this section referred to as the Program), to be administered by public housing agencies, to provide financial assistance to landlords to mitigate damages caused by tenants receiving tenant-based rental assistance under section 8(o) of the United States Housing Act of 1937 (42 U.S.C. 1437f(o)).(b)EligibilityIn order to receive assistance under the Program, a landlord shall—(1)obtain judgment against the tenant from the public housing agency with jurisdiction over the property; (2)submit to the Secretary an application to receive assistance under the Program not later than 1 year after the date on which the landlord obtains judgment under paragraph (1); and(3)rent to a tenant with a valid guarantee.(c)Use of fundsAmounts received under the Program shall only be used for reimbursing amounts in a judgment described in subsection (b) that are related to property damage, unpaid rent, or other damages, including damages—(1)caused as a result of the occupancy of the tenant, including where the tenant is a victim of domestic violence, dating violence, sexual assault, or stalking;(2)that exceed normal wear and tear; and(3)that are in excess of $500 but not more than $5,000 per tenancy.(d)FeesThe Secretary shall assess and collect a fee from each landlord that participates in the Program that is equal to 1 percent of the rental value of the property for which the landlord seeks to mitigate damages caused by tenants.(e)Tenant accountabilityA tenant shall be eligible for not more than 2 claims under the Program every 10 years.(f)Landlord AccountabilityA landlord shall be eligible for not more than 1 claim under the Program per dwelling unit every 10 years.(g)FundThere is established in the Treasury of the United States a fund to be known as the Landlord Guarantee Program Fund, into which shall be deposited—(1)amounts appropriated to the fund; and(2)all amounts collected as fees under subsection (d).(h)RegulationsThe Secretary shall issue regulations to implement the Program, including regulations relating to—(1)additional qualifications and requirements that a landlord is required to meet to receive assistance under the Program; and(2)the form of application that a landlord shall submit to the Secretary to receive assistance under the Program. 110.Including all forms of housing in HUD consolidated plan(a)Definition of consolidated planIn this section, the term consolidated plan means a comprehensive housing affordability strategy and community development plan required under part 91 of title 24, Code of Federal Regulations, or any successor regulation.(b)Issuance of guidelines relating to non-Traditional forms of affordable housingThe Secretary shall issue regulations that require that each grantee that is required to submit a consolidated plan shall include, to the greatest extent practicable, actionable plans to incorporate and preserve in the overall affordable housing stock—(1)modular housing constructed in accordance with State, local, or regional site-built building codes;(2)single room occupancy units;(3)emergency shelters, including dwelling units under 400 square feet and supportive tiny housing villages; (4)shared equity homes, including community land trusts; and(5)cooperative housing ownership models.111.Prohibiting discrimination against voucher holders(a)In generalThe Fair Housing Act (42 U.S.C. 3601 et seq.) is amended—(1)in section 802 (42 U.S.C. 3602), by adding at the end the following:(p)Source of income means lawful, verifiable income paid directly to a tenant or to a representative of a tenant, or paid to a housing owner or landlord on behalf of a tenant, including Federal rent subsidy payments under section 8 of the United States Housing Act of 1937 (42 U.S.C. 1437f) and any other local, State, or Federal housing or financial assistance.;(2)in section 804 (42 U.S.C. 3604), by inserting source of income, after familial status, each place that term appears;(3)in section 805 (42 U.S.C. 3605)—(A)in subsection (a), by inserting source of income, after familial status,; and(B)in subsection (c), by inserting source of income, after handicap,;(4)in section 806 (42 U.S.C. 3606), by inserting source of income, after familial status,; and(5)in section 808(e)(6) (42 U.S.C. 3608(e)(6)), by inserting source of income, after handicap,.(b)Prevention of intimidation in fair housing casesSection 901 of the Civil Rights Act of 1968 (42 U.S.C. 3631) is amended by inserting source of income (as defined in section 802), before or national origin each place that term appears.(c)Authorization of appropriationsThere is authorized to be appropriated to carry out this section $50,000,000 for each of fiscal years 2022 through 2031. 112.Fair market rent appeal(a)DefinitionsIn this section:(1)Fair market rentThe term fair market rent means the applicable fair market rental established under section 8(c) of the United States Housing Act of 1937 (42 U.S.C. 1437f(c)).(2)Successful fair market rent appealThe term successful fair market rent appeal means a reevaluation of a fair market rent resulting in a revised fair market rent that is not less than 3 percent higher than the fair market rent for the preceding year.(b)Fair market rent appealIn the case of an appeal made by a public housing agency of a fair market rent established by the Secretary, the Secretary shall—(1)calculate and publish estimates of historical underfunding over the preceding 10-year period due to fair market rents that are below true market value; and(2)if the Secretary determines that the fair market rent calculation was below true market value, reimburse the public housing agency or nonprofit owner of a residential dwelling unit subject to fair market rent an amount equal to 75 percent of the estimated underpayment caused by the inaccurate fair market rent calculation.(c)SurveyThe Secretary shall enter into a memorandum of agreement with a State housing finance agency to conduct a statewide rental market survey if a State experiences more than 2 successful fair market rent appeals within the preceding 5 calendar years.(d)Reimbursement for successful fair market rent appealsThe Secretary shall grant an amount equal the actual direct expenses incurred by a public housing agency associated with a successful fair market rent appeal. (e)Authorization of appropriationsThere is authorized to be appropriated such sums as may be necessary to carry out this section for each of fiscal years 2022 through 2031. 113.Office of restorative housing justice(a)Definition of covered geographic areaIn this section, the term covered geographic area means a geographic area that is—(1)within 20 miles of—(A)an area that was subject to an Urban Renewal Loan and Grant Contract from the Department of Housing and Urban Development; or(B)an area designated by the Home Owners' Loan Corporation as C—Definitely Declining or D—Hazardous; and(2)within the service area of a single public housing agency.(b)EstablishmentThe Secretary shall establish within the Department of Housing and Urban Development an Office of Restorative Housing Justice (in this section referred to as the Office) to execute an affordable housing assistance preference policy for individuals and the parents, grandparents, or primary caretakers of people who—(1)(A)lost title to a personal residential property or at any point possessed title to real property in a covered geographic area; or(B)were displaced from a tenancy or established residence in a covered geographic area; and (2)seek to return to an area that was historically a covered geographic area.(c)Public housing agencies(1)In generalEach public housing agency with a geographic service area that includes a covered geographic area shall be eligible to receive funding from the Office to carry out an affordable housing assistance preference policy in accordance with subsection (h).(2)Additional expensesA public housing agency may use not more than 10 percent of the funding received from the Office in a fiscal year for administration and education purposes.(d)DirectorThe Office shall be headed by a Director, who shall be appointed by the Secretary.(e)Office of the Ombudsperson(1)EstablishmentThere is established within the Office an Office of the Ombudsperson, which shall be—(A)responsible for—(i)ensuring that the National Advisory Council and the Community Advisory Council established under subsections (f) and (g), respectively, are carrying out the intended mission of the Office; and(ii)advocating for individuals who are seeking housing assistance through the housing assistance preference policy established under subsection (h); and(B)an impartial, confidential resource that is fully independent of the Department of Housing and Urban Development and the Office.(2)Ombudsperson(A)In generalThe Office of the Ombudsperson shall be headed by an Ombudsperson, who shall—(i)be a career employee in the Senior Executive Service, as defined in section 3132(a) of title 5, United States Code; and (ii)have demonstrated experience in housing law and racial equity work.(B)DutiesThe Ombudsperson shall—(i)monitor the National Advisory Council and the Community Advisory Council established under subsections (f) and (g), respectively, and the Office for compliance with applicable laws and standards, including by investigating—(I)claims of—(aa)inadequate use of funds;(bb)inequitable implementation of the preference policy established under subsection (h); and(cc)inaccurate covered geographic areas; and (II)complaints against the Office and each of the Councils;(ii)not less frequently than quarterly, invite community stakeholders, tenants’ rights organizations, and others to participate in a meeting to ensure that Om­buds­per­son is aware of stakeholder concerns and priorities and to provide feedback on stakeholder requests; and(iii)establish regional offices to the Office of the Ombudsperson to sure the inclusion of pertinent local and regional issues, trends, and challenges for consideration by the Ombudsperson. (C)Subpoena powerThe Om­buds­per­son may—(i)issue a subpoena to require the production of all information, reports, and other documentary evidence necessary to carry out the duties of the Ombudsperson; and(ii)invoke the aid of any appropriate court of the United States. (D)Reporting mechanismsThe Om­buds­per­son shall establish and maintain—(i)a toll free telephone number to receive complaints and reports of matters for investigation;(ii)an email address to receive complaints, such reports, and requests for review of housing preference determinations; and(iii)a website to receive complaints and reports for matter of investigation.(f)National Advisory Council(1)In generalThe Director of the Office shall establish within the Office an advisory council, which shall—(A)be composed of 10 members, of whom—(i)one shall be the Director of the Office;(ii)two shall be representatives from national nonprofit civil rights organizations and appointed by the Director;(iii)two shall be representatives from national tenant rights organizations and appointed by the Director;(iv)three shall be individuals eligible for assistance under this section and appointed by the Director; and (v)two shall be appointed by the Secretary at the discretion of the Secretary;(B)submit to Congress an annual report in partnership with a housing and homelessness innovation research center established under section 401; (C)provide technical assistance to annual action plans submitted by a community advisory council established under subsection (g); and(D)submit annual recommendations relating to the policies and regulations of the Office.(g)Community Advisory Council(1)In generalEach public housing agency shall establish a community advisory council, which shall—(A)establish an annual action plan, which shall—(i)be submitted to the National Advisory Council established under subsection (f);(ii)govern the release of funds under this section and administer the preference scale established under subsection (h); and(iii)include demographic data and information on how funds released under this section were used during the preceding year; and(B)be composed of 10 members with a 2-year term limit, of whom—(i)one shall be the Executive Director of the public housing agency or an appointee from the public housing agency;(ii)two shall be representatives from a local nonprofit civil rights organizations and appointed by the Director of the council;(iii)two shall be representatives from local tenant rights organizations and appointed by the Director of the council;(iv)three shall be individuals eligible for displacement compensation under this section and appointed by the Director of the council; and(v)two shall be appointed by the Director of the council at the discretion of the Executive Director of the public housing agency.(2)Director(A)Appointment in first yearDuring the 1-year period following the date on which a community advisory council is established under paragraph (1), the member described in paragraph (1)(B)(i) shall serve as Director of the council. (B)After first yearAfter the 1-year period described in subparagraph (B), the Director of a community advisory council shall be appointed on an annual basis by majority vote of the council.(C)DutiesThe Director of a community advisory council shall submit to the council established under subsection (e) on an annual basis—(i)the action plan required under paragraph (1)(A) and an accompanying report; and(ii)policy proposals for the community advisory council.(3)Incorporation by StatesEach State shall, to the greatest extent possible, incorporate the action plan established by the applicable community advisory council into all applicable sections of the annual consolidated plan, as defined in section 110(a). (4)FundingEach public housing agency shall allocate $100,000 on an annual basis to the community advisory council established under this subsection.(h)Preference scale(1)In generalThe community advisory council of a public housing agency established under subsection (f) shall determine individual preference for funds made available under this section to applicants on a scale of 1 to 5, with 1 point awarded for each of the following factors:(A)Whether the applicant lost title or possessed title to a property or was displaced, as described in subparagraphs (A) and (B) of subsection (b)(1).(B)Whether the applicant is a descendant of someone who lost title or possessed title to a property or was displaced, as described in subparagraphs (A) and (B) of subsection (b)(1).(C)Whether the income of the applicant is below 30 percent of the median income in the area in which the applicant resides. (D)Whether the income of the applicant is below 60 percent of the median income in the area in which the applicant resides. (E)Whether the applicant attended a school designated as a title I school for more than 5 years. (i)FundThere is established in the Treasury of the United States a fund to be known as the Restorative Housing Justice Fund, into which shall be deposited—(1)amounts appropriated to the fund; and(2)all amounts set aside for the Restorative Housing Justice Fund under any other provision of law.(j)Authorization of appropriationsThere is authorized to be appropriated to the Secretary to carry out this section such sums as may be necessary each of fiscal years 2022 through 2031. IIConstruction and Preservation201.Housing Trust Fund(a)In generalSection 1338 of the Federal Housing Enterprises Financial Safety and Soundness Act of 1992 (12 U.S.C. 4568) is amended by adding at the end the following:(j)Inclusion of supplemental appropriations in congressional justificationBeginning for fiscal year 2022 and each fiscal year thereafter, the Secretary shall include, in the annual budget justification submitted by the Secretary, a recommended supplemental appropriation level for the Housing Trust Fund, which shall be in an amount that is sufficient to eliminate the shortage of affordable and available rental dwelling units over a 10-year period.(k)Supplemental appropriation for 2021Out of amounts not otherwise appropriated, there is appropriated to the Housing Trust Fund $45,000,000,000 for fiscal year 2021..202.Rural housing trust fund construction of USDA multifamily housing for low-income familiesThe Housing Act of 1949 (42 U.S.C. 1471 et seq.) is amended by adding at the end the following:545.Multifamily housing construction for low-income families(a)EstablishmentThe Secretary shall carry out a program under this section for the construction of multifamily rental housing projects financed with a loan under section 515 and with rental assistance provided under section 521 for low-income families in rural areas.(b)Authorization of appropriationsThere is authorized to be appropriated to the Secretary to carry out this section $100,000,000 for each of fiscal years 2022 through 2031..203.Strategy and investment in rural housing(a)In generalTitle V of the Housing Act of 1949 (42 U.S.C. 1471 et seq.), as amended by section 202 of this Act, is amended by adding at the end the following:546.Housing preservation and revitalization program(a)EstablishmentThe Secretary shall carry out a program under this section for the preservation and revitalization of multifamily rental housing projects financed with loans under sections 514, 515, and 516.(b)Notice of maturing loans(1)To ownersOn an annual basis, the Secretary shall provide written notice to each owner of a property financed under section 515 or both sections 514 and 516 that will mature within the 4-year period beginning upon the provision of such notice, setting forth the options and financial incentives that are available to facilitate the extension of the loan term or the option to decouple a rental assistance contract pursuant to subsection (f).(2)To tenants(A)In generalFor each property financed with a loan made or insured under section 514, 515, or 516, not later than the date that is 2 years before the date that such loan will mature, the Secretary shall provide written notice to each household residing in such property that informs them of the date of the loan maturity, the possible actions that may happen with respect to the property upon such maturity, and how to protect their right to reside in Federally assisted housing after such maturity.(B)Hold harmlessIf the Secretary fails to provide households with the notice required under subparagraph (A), the residents shall be held harmless from rent increases until the required notice period elapses. (C)LanguageNotice under this paragraph shall be provided in plain English and shall be translated to other languages in the case of any property located in an area in which a significant number of residents speak such other languages, consistent with guidance issued by the Secretary in accordance with Executive Order 13166 (42 U.S.C. 2000d–1 note; relating to access to services for persons with limited English proficiency). (c)Loan restructuringUnder the program under this section, the Secretary may restructure such existing housing loans, as the Secretary considers appropriate, for the purpose of ensuring that such projects have sufficient resources to preserve the projects to provide safe and affordable housing for low-income residents and farm laborers, by—(1)reducing or eliminating interest;(2)deferring loan payments;(3)subordinating, reducing, or reamortizing loan debt; and(4)providing other financial assistance, including advances, payments, and incentives (including the ability of owners to obtain reasonable returns on investment) required by the Secretary.(d)Renewal of rental assistanceWhen the Secretary offers to restructure a loan pursuant to subsection (c), the Secretary shall offer to renew the rental assistance contract under section 521(a)(2) for a 20-year term that is subject to annual appropriations, provided that the owner agrees to bring the property up to such standards that will ensure its maintenance as decent, safe, and sanitary housing for the full term of the rental assistance contract.(e)Restrictive use agreements(1)RequirementAs part of the preservation and revitalization agreement for a project, the Secretary shall obtain a restrictive use agreement that obligates the owner to operate the project in accordance with this title.(2)Term(A)No extension of rental assistance contractExcept when the Secretary enters into a 20-year extension of the rental assistance contract for the project, the term of the restrictive use agreement for the project shall be consistent with the term of the restructured loan for the project.(B)Extension of rental assistance contractIf the Secretary enters into a 20-year extension of the rental assistance contract for a project, the term of the restrictive use agreement for the project shall be extended for 20 years.(C)TerminationThe Secretary may terminate the 20-year use restrictive use agreement for a project prior to the end of its term if the 20-year rental assistance contract for the project with the owner is terminated at any time for reasons outside the owner’s control.(f)Decoupling of rental assistance(1)Renewal of rental assistance contractIf the Secretary determines that a maturing loan for a project cannot reasonably be restructured in accordance with subsection (c) and the project was operating with rental assistance under section 521, the Secretary may renew the rental assistance contract, notwithstanding any provision of section 521, for a term, subject to annual appropriations, of not less than 10 years but not more than 20 years.(2)RentsAny agreement to extend the term of the rental assistance contract under section 521 for a project shall obligate the owner to continue to maintain the project as decent, safe and sanitary housing and to operate the development in accordance with this title, except that rents shall be based on the lesser of—(A)the budget-based needs of the project; or(B)(i)the operating cost adjustment factor as a payment standard as provided under section 524 of the Multifamily Assisted Housing Reform and Affordability Act of 1997 (42 U.S.C. 1437 note).(3)Initial decoupled rentAt the time of an agreement to extend the term of rental assistance contract under section 521, the initial rent shall established as conventional rents for comparable units by appraisal or market study.(4)Rural housing vouchers for maturing mortgagesResidents of projects originally financed with a loan made or insured under section 514 or 515 that has matured shall be eligible for voucher assistance under section 542 if a rental assistance contract under section 521 is not extended beyond the term of the underlying loan made or insured under section 514 or 515.(g)AuthorityIf the Secretary determines that additional voucher funds under section 542 are needed, funds for the revitalization program under this section may be used for those vouchers for any low-income household (including those not receiving rental assistance) residing in a property financed with a loan under this section that has been prepaid after September 30, 2005. (h)Multifamily housing transfer technical assistance(1)In generalUnder the program under this section, the Secretary may provide grants to qualified nonprofit organizations, public housing agencies, and tribal housing authorities to provide technical assistance, including financial and legal services, to borrowers under loans under this title for multifamily housing to facilitate the acquisition of such multifamily housing properties in areas where the Secretary determines there is a risk of loss of affordable housing. (2)ProhibitionThe Secretary shall not categorically exclude previously initiated acquisitions from the provision of technical assistance funding under this subsection. (i)Transfer of rental assistanceAfter the loan or loans for a rental project originally financed under section 515 or both sections 514 and 516 have matured or have been prepaid and the owner has chosen not to restructure the loan pursuant to subsection (c), a tenant residing in such project shall have 18 months prior to loan maturation or prepayment to transfer the rental assistance assigned to the tenant’s unit to another rental project originally financed under section 515 or both sections 514 and 516, and the owner of the initial project may rent the tenant’s previous unit to a new tenant without income restrictions.(j)Administrative expensesOf any amounts made available for the program under this section for any fiscal year, the Secretary may use not more than $1,000,000 for administrative expenses for carrying out such program.(k)Rural Housing Service staffingThe Secretary—(1)shall not carry out any policy reducing the number of full-time equivalent employees of the Rural Housing Service without explicit authorization in an Act of Congress;(2)shall produce, not later than 90 days after the date of enactment of this section, a comprehensive, actionable, and measurable staffing plan to increase staffing levels at rural development field offices to levels sufficient to approve ownership transfers of multifamily housing projects under section 515 of this Act within 90 days of receipt of the transfer; (3)shall hire and on-board not less than 100 full-time equivalent employees of the Rural Housing Service in each of fiscal years 2022, 2023, and 2024; and(4)shall delegate primary and final hiring authority to each Rural Development State Director for all vacant Rural Housing Service staff positions until the Secretary certifies that the staff vacancy rate for the Rural Housing Service in the respective State is under 3 percent. (l)Authorization of appropriations(1)In generalThere is authorized to be appropriated for the program under this section $220,000,000 for each of fiscal years 2022 through 2031.(2)Set asideOf amounts authorized to be appropriated for each fiscal year under paragraph (1)—(A)$10,000,000 shall be set aside and allocated for activities carried out under subsection (h); and(B)$10,000,000 shall be set aside and allocated for activities carried out under subsection (k)..(b)Multifamily preservation and revitalization programSection 515 of the Housing Act of 1949 (42 U.S.C. 1485) is amended by adding at the end the following:(bb)Multifamily preservation and revitalization program(1)In generalThe Secretary shall establish a multifamily preservation and revitalization program to preserve and revitalize multifamily housing projects financed under section 514, 515, or 516.(2)OptionsIn carrying out paragraph (1), the Secretary may—(A)with respect to the loans provided under sections 514, 515, and 516—(i)reduce or eliminate interest;(ii)defer loan payments; and(iii)subordinate, reduce, or reamortize loan debt; and(B)provide other financial assistance, including—(i)advances; and(ii)payments and incentives (including the ability of owners to obtain reasonable returns on investment).(3)RequirementsIn exchange for assistance provided pursuant to this subsection, the Secretary shall enter into a restrictive use agreement with the property owner to ensure that the property remains subject to low-income use restrictions for an additional period of time consistent with the terms of the restructuring.(4)Use of voucher funds for revitalization programIf the Secretary determines that additional funds for the revitalization program under this subsection are needed, funds for the rural housing voucher program under section 542 may be used for the revitalization program under this subsection..204.Manufactured housing preservation strategy and investment(a)Definition of eligible entityIn this section, the term eligible entity means—(1)a nonprofit organization, including a community land trust;(2)a public housing agency or other State or local government agency, including a State housing finance agency;(3)an Indian Tribe;(4)a cooperative resident organization formed in compliance with State law in which homeowners are members and have open and equal access to membership; and(5)any entity that the Secretary determines to have sufficient capacity and demonstrated history of maintaining long term housing affordability in manufactured housing communities. (b)EstablishmentThe Secretary shall establish a grant program to make grants to eligible entities for acquiring and preserving manufactured housing communities.(c)GrantsAmounts from a grant under this section may be used only for—(1)the acquisition and preservation of manufactured housing communities;(2)such acquisition and preservation, together with costs for making improvements to infrastructure, including roads, water, and sanitary systems, common areas, and community property for acquired manufactured housing communities; or(3)the demolition, removal, and replacement of dilapidated homes from a manufactured housing community.(d)Term of affordability and purposeThe Secretary shall ensure any grantee under this section maintains a manufactured housing community for a period of not less than 60 years following receipt of the grant.(e)Grant amountThe amount of any grant under this section may not exceed an amount that is equal to $30,000 multiplied by the number of manufactured home lots in the manufactured housing community for which the grant is made.(f)Technical assistance and capacity building grantsThe Secretary shall establish a manufactured housing technical assistance hub to make grants to eligible entities seeking to promote best practices, project planning assistance and manufactured housing community preservation.(g)Authorization of appropriationsThere is authorized to be appropriated for the program under this section $500,000,000 for each of fiscal years 2022 through 2031.205.Community energy savings program(a)In generalThe Energy Policy and Conservation Act (42 U.S.C. 6201 et seq.) is amended by inserting after section 362 (42 U.S.C. 6322) the following:362A.Community energy savings program(a)PurposeThe purpose of this section is to help households and small businesses achieve cost savings by providing loans to implement cost-effective energy efficiency measures.(b)DefinitionsIn this section:(1)Community development financial institutionThe term community development financial institution means a financial institution certified by the Community Development Financial Institutions Fund administered by the Secretary of the Treasury.(2)Eligible entityThe term eligible entity means—(A)a public power group;(B)a community development financial institution; and(C)an eligible unit of local government.(3)Eligible unit of local governmentThe term eligible unit of local government means any agency or political subdivision of a State.(4)Energy efficiency measuresThe term energy efficiency measures means, with respect to a property served by or in the service area or jurisdiction, as applicable, of an eligible entity, structural improvements and investments in cost-effective commercial technologies to increase energy efficiency (including cost-effective on- or off-grid renewable energy, energy storage, or demand response systems).(5)Household with a high energy burden(A)In generalThe term household with a high energy burden means a low-income household the residential energy burden of which exceeds the median energy burden for all low-income households in the State in which the low-income household is located.(B)CalculationThe residential energy burden referred to in subparagraph (A) is the quotient obtained by dividing residential energy expenditures by the annual income of the low-income household.(6)Indian TribeThe term Indian Tribe has the meaning given the term Indian tribe in section 4 of the Indian Self-Determination and Education Assistance Act (25 U.S.C. 5304). (7)Manufactured homeThe term manufactured home—(A)has the meaning given the term in section 603 of the National Manufactured Housing Construction and Safety Standards Act of 1974 (42 U.S.C. 5402); and(B)includes a home described in subparagraph (A) without regard to whether the home was built before, on, or after the date on which the construction and safety standards established under section 604 of that Act (42 U.S.C. 5403) became effective.(8)ProgramThe term program means the program established under subsection (c).(9)Public power groupThe term public power group means—(A)a public utility;(B)an electric or energy cooperative;(C)a public power district; and(D)a group of one or more public utilities or electric or energy cooperatives (commonly referred to as a joint action agency, generation and transmission cooperative, municipal power association, or State cooperative association).(10)Qualified consumerThe term qualified consumer means a consumer served by or in the service area or jurisdiction, as applicable, of an eligible entity that has the ability to repay a loan made under subsection (f), as determined by the eligible entity.(11)SecretaryThe term Secretary means the Secretary of Energy.(12)StateThe term State means—(A)a State;(B)the District of Columbia;(C)the Commonwealth of Puerto Rico; and(D)any other territory or possession of the United States.(c)EstablishmentNot later than 120 days after the date of enactment of this section, the Secretary shall establish a program under which the Secretary shall provide grants to States and Indian Tribes to provide loans to eligible entities in accordance with this section.(d)Grant fund allocation(1)In generalOf the amount appropriated under subsection (k) for each fiscal year, the Secretary shall allocate as grant funds—(A)98 percent to be provided to States in accordance with paragraph (2); and(B)2 percent to be provided to Indian Tribes in accordance with paragraph (3).(2)Allocation to StatesOf the amount allocated for all States under paragraph (1)(A), the Secretary shall—(A)allocate not less than 1 percent to each State described in subparagraphs (A) through (C) of subsection (b)(12);(B)allocate not less than 0.5 percent to each State described in subparagraph (D) of that subsection; and(C)of the amount remaining after the allocations under subparagraphs (A) and (B), allocate funds to States based on the population of each State as determined in the latest available decennial census conducted under section 141(a) of title 13, United States Code.(3)Allocation to Indian TribesOf the amount allocated for Indian Tribes under paragraph (1)(B), the Secretary shall allocate funds to each Indian Tribe participating in the program during that fiscal year based on a formula established by the Secretary that takes into account any factor that the Secretary determines to be appropriate.(4)Publication of allocation formulasNot later than 90 days before the beginning of each fiscal year for which grants are provided to States and Indian Tribes under this section, the Secretary shall publish in the Federal Register the formulas for allocation established under this subsection.(5)Administrative costsOf the amount allocated to a State or Indian Tribe under this subsection, not more than 15 percent shall be used by the State or Indian Tribe for the administrative costs of administering loans.(e)Loans by States and Indian Tribes to eligible entities(1)In generalUnder the program, a State or Indian Tribe shall make loans to eligible entities to make loans to qualified consumers—(A)to implement cost-effective energy efficiency measures; and(B)in accordance with subsection (f).(2)State energy officesA State shall carry out paragraph (1) through the State energy office that is responsible for developing a State energy conservation plan under section 362.(3)PriorityIn making loans under paragraph (1), a State or Indian Tribe shall give priority to public power groups.(4)Requirements(A)In generalSubject to subparagraph (C), as a condition of receiving a loan under this subsection, an eligible entity shall—(i)establish a list of energy efficiency measures that are expected to decrease the energy use or costs of qualified consumers;(ii)prepare an implementation plan for use of the loan funds, including the use of any interest to be received under subsection (f)(4);(iii)establish an appropriate measurement and verification system to ensure—(I)the effectiveness of the energy efficiency loans made by the eligible entity; and(II)that there is no conflict of interest in any loan provided by the eligible entity;(iv)demonstrate expertise in the effective implementation of energy efficiency measures;(v)ensure that a portion of the loan funds, which may be determined by the State or Indian Tribe, are used to provide loans to qualified consumers that are households with a high energy burden; and(vi)give priority to providing loans to qualified consumers that own homes or other real property that pose health risks to the occupants of the property that may be mitigated by energy efficiency measures, as determined by the State or Indian Tribe.(B)Revision of list of energy efficiency measuresSubject to the approval of the State or Indian Tribe, as applicable, an eligible entity may update the list required under subparagraph (A)(i) to account for newly available efficiency technologies.(C)Existing energy efficiency programsAn eligible entity that has established an energy efficiency program for qualified consumers before the date of enactment of this section may use an existing list of energy efficiency measures, implementation plan, and measurement and verification system for that program to satisfy the applicable requirements under subparagraph (A), if the State or Indian Tribe, as applicable, determines that the list, plan, or system, as applicable, is consistent with the purposes of this section.(5)No interestA loan under this subsection shall bear no interest.(6)TermThe term of a loan provided to an eligible entity under paragraph (1) shall not exceed 20 years after the date on which the loan is issued.(7)Advance(A)In generalIn providing a loan to an eligible entity under paragraph (1), a State or Indian Tribe may provide an advance of loan funds on request of the eligible entity.(B)Amount limitationAny advance provided to an eligible entity under subparagraph (A) in any single year shall not exceed 50 percent of the approved loan amount.(C)RepaymentThe repayment of an advance under subparagraph (A) shall be amortized for a period of not more than 10 years.(8)Special advance for start-up activities(A)In generalIn providing a loan to an eligible entity under paragraph (1), a State or Indian Tribe may provide a special advance on request of the eligible entity for assistance in defraying the start-up costs of the eligible entity, as determined by the State or Indian Tribe, as applicable, of providing loans to qualified consumers under subsection (f).(B)LimitationA special advance shall be provided to an eligible entity under subparagraph (A) only during the 10-year period beginning on the date on which the loan is issued to that eligible entity.(C)AmountThe amount of a special advance provided under subparagraph (A) shall not be greater than 5 percent of the approved loan amount.(D)RepaymentRepayment of a special advance provided under subparagraph (A)—(i)shall be required during the 10-year period beginning on the date on which the special advance is made; and(ii)may be deferred to the end of the 10-year period described in clause (i) at the election of the eligible entity.(9)Revolving loan fund(A)In generalAs a condition of participating in the program, a State or Indian Tribe shall use the funds repaid to the State or Indian Tribe under loans offered under this subsection to issue new loans under this subsection.(B)Administrative costsNot more than 10 percent of the repaid funds described in subparagraph (A) may be used for the administrative cost of issuing new loans from those repaid funds under this subsection.(f)Loans by eligible entities to qualified consumers(1)Use of loan(A)In generalA loan made by an eligible entity to a qualified consumer using loan funds provided by a State or Indian Tribe under subsection (e)—(i)shall be used to finance energy efficiency measures for the purpose of decreasing the energy use or costs of the qualified consumer by an amount that ensures, to the maximum extent practicable, that the applicable loan term described in subparagraph (B) shall not be an undue financial burden on the qualified consumer, as determined by the eligible entity;(ii)shall not be used to fund purchases of, or modifications to, personal property unless the personal property is or becomes attached to real property as a fixture;(iii)may be used to upgrade a manufactured home, regardless of the classification of the home as real or personal property; and(iv)may be used to finance the replacement of a manufactured home—(I)if the cost of upgrading the manufactured home is excessive, as determined by the eligible entity; and(II)with priority given to a manufactured home that was constructed before June 15, 1976.(B)Loan term describedThe loan term referred to in subparagraph (A)(i) is—(i)in the case of a manufactured home replacement, not more than 20 years; and(ii)in the case of any other energy efficiency measure, not more than 15 years.(2)Repayment(A)In generalSubject to subparagraph (B), a loan described in paragraph (1)(A) shall be repaid by the qualified consumer through charges added to an existing or new electric or recurring service bill for the property of the qualified consumer for, or at which, energy efficiency measures are being implemented.(B)Alternative repaymentRepayment under subparagraph (A) shall not preclude—(i)the voluntary prepayment of the loan by the qualified consumer; or(ii)the use of any additional repayment mechanism, including a tariffed on-bill mechanism, that—(I)has appropriate risk mitigation features, as determined by the eligible entity; or(II)is required due to the qualified consumer no longer being a customer of the eligible entity.(3)Energy assessment(A)In generalPrior to the installation of energy efficiency measures at the property of a qualified consumer that receives a loan from an eligible entity under this section, and to assist in the selection of the energy efficiency measures to be installed, the eligible entity shall conduct an energy assessment or audit to determine the impact of proposed energy efficiency measures on—(i)the energy costs and consumption of the qualified consumer; and(ii)the health and safety of the occupants of the property on which the energy efficiency measures are to be installed.(B)Field or online assessmentAn energy assessment or audit under subparagraph (A) may be conducted in the field or online, as determined by the State or Indian Tribe that has issued a loan to the eligible entity under subsection (e).(4)InterestA loan described in paragraph (1)(A) may bear interest, not to exceed 5 percent, which may be used—(A)to establish a loan loss reserve for the eligible entity;(B)to offset the personnel and program costs of the eligible entity in providing the loan; and(C)for any other related purpose, as determined by the eligible entity, in consultation with the State or Indian Tribe that has issued a loan to the eligible entity under subsection (e).(5)Outside contractsAn eligible entity may enter into one or more contracts with one or more qualified entities, as determined by the State or Indian Tribe that has issued a loan to the eligible entity under subsection (e)—(A)to assist the eligible entity in administering the loans described in paragraph (1)(A); and(B)to carry out any of the requirements of the eligible entity described in subsection (e)(4)(A).(g)Direct loans from States and Indian TribesA State or Indian Tribe may act as an eligible entity under subsection (f) to provide loans directly to qualified consumers—(1)in accordance with that subsection; and(2)if the State or Indian Tribe satisfies the requirements under subsection (e)(4), as determined by the Secretary.(h)Program administration(1)PlanNot later than 120 days after the date of enactment of this section, the Secretary shall establish and begin carrying out a plan to—(A)measure and verify the success of the program in implementing energy efficiency measures;(B)provide training to the employees of eligible entities relating to carrying out the requirements of eligible entities under this section; and(C)provide technical assistance to States, Indian Tribes, and eligible entities relating to carrying out the requirements of this section.(2)Public awarenessNot later than 120 days after the date of enactment of this section, the Secretary shall establish and begin carrying out a plan to make eligible entities and the general public aware of the program, including by developing a marketing program to raise awareness of the program.(3)Outside contracts(A)In generalThe Secretary may enter into one or more contracts with one or more qualified entities, as determined by the Secretary, to carry out paragraphs (1) and (2).(B)Use of subcontractors authorizedA qualified entity that enters into a contract with the Secretary under subparagraph (A) may use one or more subcontractors to assist the qualified entity in carrying out the contract.(4)AccountingThe Secretary, and each State and Indian Tribe participating in the program, shall take appropriate steps to streamline the accounting requirements for eligible entities under the program while maintaining adequate assurances of the repayment of the loans made to those eligible entities under the program.(i)Effect on authorityNothing in this section shall impede, impair, or modify the authority of the Secretary to offer loans or grants under any other law.(j)Report(1)In generalNot later than 15 months after the date on which the program is established, and 90 days after the end of each fiscal year for each fiscal year thereafter, the Secretary shall submit to the appropriate committees of Congress and make publicly available a report that describes, with respect to the program—(A)the number of applications received by each State and Indian Tribe from eligible entities for that fiscal year;(B)the number of loans made by each State and Indian Tribe for that fiscal year—(i)to eligible entities; and(ii)directly to qualified consumers;(C)the eligible entities that are the recipients of the loans described in subparagraph (B)(i); and(D)the manner in which the program was advertised to eligible entities and the general public.(2)ConsultationThe Secretary shall consult with and obtain information from States and Indian Tribes in preparing the report submitted under paragraph (1).(k)Authorization of appropriations(1)In generalThere is authorized to be appropriated to the Secretary to carry out this section $150,000,000 for each of fiscal years 2022 through 2027.(2)Supplement not supplantThe funding provided to a State or Indian Tribe under subsection (d) for each fiscal year shall be used to supplement, not supplant, any Federal, State, or other funds otherwise made available to that State or Indian Tribe under—(A)a State energy conservation plan established under part D of title III of the Energy Policy and Conservation Act (42 U.S.C. 6321 et seq.); or(B)the Weatherization Assistance Program for Low-Income Persons established under part A of title IV of the Energy Conservation and Production Act (42 U.S.C. 6861 et seq.)..(b)State energy conservation plansSection 362(d)(5) of the Energy Policy and Conservation Act (42 U.S.C. 6322(d)(5)) is amended—(1)in subparagraph (A), by striking or at the end;(2)in subparagraph (B), by inserting or after the semicolon; and(3)by adding at the end the following:(C)which may include the community energy savings program under section 362A;.(c)Technical amendmentThe table of contents for the Energy Policy and Conservation Act (Public Law 94–163; 89 Stat. 872) is amended by inserting after the item relating to section 362 the following:Sec. 362A. Community energy savings program..206.Public housing(a)Repeal of faircloth amendmentSection 9(g) of the United States Housing Act of 1937 (42 U.S.C. 1437g(g)) is amended by striking paragraph (3).(b)Authorization of appropriations for public housing capital fundSection 9(c)(2)(A) of the United States Housing Act of 1937 (42 U.S.C. 1437g(c)(2)(A)) is amended to read as follows:(A)Capital fundFor allocations of assistance from the Capital Fund, $70,000,000,000 for fiscal year 2022, to remain available until expended..IIIHousing Assistance for Homeless and Low-Income Families301.Increasing direct rental assistance(a)In generalSection 8(o) of the United States Housing Act of 1937 (42 U.S.C. 1437f(o)) is amended by adding at the end the following:(21)Emergency rental assistance voucher program(A)Definition of Indian TribeIn this paragraph, the term Indian Tribe has the meaning given the term Indian tribe in section 102 of the Federally Recognized Indian Tribe List Act of 1994 (25 U.S.C. 5130). (B)VouchersThe Secretary shall set aside, from amounts made available for rental assistance under this subsection, the amount specified in subparagraph (F) to provide vouchers to tenants that are eligible for tenant-based assistance under this subsection.(C)Set asideOf the amount appropriated under subparagraph (F) for each fiscal year, the Secretary shall allocate as grant funds—(i)98 percent to be provided to States; and (ii)2 percent to be provided to Indian Tribes in accordance with subparagraph (D). (D)Allocation to Indian TribesOf the amount allocated for Indian Tribes under subparagraph (C)(ii), the Secretary shall allocate funds to each Indian Tribe under this paragraph during that fiscal year based on a formula established by the Secretary that takes into account any factor that the Secretary determines to be appropriate.(E)Publication of allocation formulasNot later than 90 days before the beginning of each fiscal year for which grants are provided to States and tribal housing authorities under this paragraph, the Secretary shall publish in the Federal Register the formulas for allocation established under this paragraph. (F)AmountsThe amount specified in this subparagraph is—(i)for fiscal year 2022, the amount necessary to provide 100,000 vouchers for rental assistance under this subsection;(ii)for fiscal year 2023, the amount necessary to provide 200,000 vouchers for rental assistance under this subsection;(iii)for fiscal year 2024, the amount necessary to provide 300,000 vouchers for rental assistance under this subsection;(iv)for fiscal year 2025, the amount necessary to provide 400,000 vouchers for rental assistance under this subsection; (v)for fiscal year 2026, the amount necessary to provide 500,000 vouchers for rental assistance under this subsection;(vi)for fiscal year 2027, the amount necessary to provide 600,000 vouchers for rental assistance under this subsection;(vii)for fiscal year 2028, the amount necessary to provide 700,000 vouchers for rental assistance under this subsection;(viii)for fiscal year 2029, the amount necessary to provide 800,000 vouchers for rental assistance under this subsection;(ix)for fiscal year 2030, the amount necessary to provide 900,000 vouchers for rental assistance under this subsection; and(x)for fiscal year 2031, the amount necessary to provide 1,000,000 vouchers for rental assistance under this subsection.(G)Amount of voucherA voucher provided to a tenant under this paragraph shall be in an amount that is not more than 110 percent of the small area fair market rental established under section 8(c) for the area in which the tenant resides.(H)Administrative feeEach public housing agency or tribal housing authority that administers a voucher provided under this paragraph shall be provided with amounts necessary to cover all related administrative fees. (I)Administration of vouchers(i)PriorityThe Secretary shall give priority to public housing agencies over State housing finance agencies with respect to the administration of vouchers provided under this paragraph. (ii)State housing finance agenciesA State housing finance agency may apply for and administer a voucher provided under this paragraph on the same terms as a public housing agency if the Secretary determines that public housing agencies in that State lack the capacity to administer the voucher.(J)No arbitrary time limitThe Secretary shall not limit the amount of time a voucher holder is eligible to receive rental assistance under this paragraph, except by an individualized determination that ending rental assistance serves the best interest of the voucher holder..(b)Set asideAn amount equal to 20 percent of the funds appropriated to carry out paragraph (21) of section 8(o) of the United States Housing Act of 1937 (42 U.S.C. 1437f(o)), as added by subsection (a), in a fiscal year shall be set aside and transferred to the Restorative Housing Justice Fund established under section 113(h). (c)Prohibition on denial of assistance based on non-Violent criminal convictionsSection 8(o) of the United States Housing Act of 1937 (42 U.S.C. 1437f(o)), as amended by subsection (a) of this section, is amended by adding at the end the following:(22)ProhibitionEach public housing agency or tribal housing authority that administers a voucher provided under this subsection shall not establish eligibility criteria for the voucher that excludes individuals with non-violent criminal convictions, except for— (A)registered sex offenders; and(B)a person described in section 16(f)..302.Supportive tiny housing village innovation pilot program(a)Definition of eligible entityIn this section, the term eligible entity means—(1)a public housing agency;(2)a religious organization;(3)an Indian Tribe that has jurisdiction over Indian country; and(4)a nonprofit housing entity.(b)EstablishmentThe Secretary shall establish a pilot program to provide grants to eligible entities to promote innovation and increased capacity of tiny housing village programs. (c)PriorityIn awarding grants under this section, the Secretary shall prioritize funding for public housing agencies, religious organizations, Indian Tribes that have jurisdiction over Indian country, and nonprofit housing entities to construct and operate gate-controlled tiny home villages or community spaces that—(1)have a per unit cost of not more than $25,000, including all necessary construction materials, labor, shared infrastructure, dining, laundry, and sanitation facilities; (2)require residents to receive not less than 1 hour of weekly case management; and(3)permit residents to bring and share their housing unit with a partner, an assistance animal, or a pet.(d)Case managersIn hiring case managers to provide assistance to residents in the tiny home village or community space under this section, a public housing agency shall give priority to applications submitted by former residents.(e)Matching fundingA recipient of a grant under this section shall provide matching non-Federal funds in an amount equal to 50 percent of the grant amount. (f)Authorization of appropriationsThere is authorized to be appropriated to carry out this section $100,000,000 for each of fiscal years 2022 through 2031. 303.Permanent supportive housing(a)In generalOut of funds in the Treasury not otherwise appropriated, there is appropriated to the Secretary $1,000,000,000 for each of fiscal years 2022 through 2031 to provide grants under title IV of the McKinney-Vento Homeless Assistance Act (42 U.S.C. 11360 et seq.) to support permanent supportive housing, including capital costs, rental subsidies, and services. (b)Technical assistanceOf amounts appropriated under subsection (a), there shall be allocated to the Secretary $25,000,000 in each fiscal year for under-capacity jurisdictions to develop comprehensive whole-of-local government plans to build capacity for permanent supportive housing in a rural area, as defined in section 1282.1 of title 12, Code of Federal Regulations, or any successor regulation.(c)Equity evaluationOf amounts appropriated under subsection (a), there shall be allocated to the Secretary $25,000,000 in each fiscal year for housing innovation research centers to evaluate access barriers impacting people of color within existing permanent supportive housing implementation criteria. 304.Navigation center pilot program(a)EstablishmentThe Secretary shall establish a grant program to provide funding to State and local governments to create low-barrier navigation centers for individuals and families experiencing homelessness.(b)Use of fundsA low-barrier navigation center created by a grant recipient shall—(1)provide intensive management services, including connections to health care, employment, legal aid, and permanent housing, to individuals and families experiencing homelessness; and(2)allow an individual or family experiencing homelessness to stay at the center for not more than 90 continuous days per 180-day period.(c)Matching fundingA recipient of a grant under this section shall provide matching non-Federal funds in an amount equal to 100 percent of the grant amount.(d)Authorization of appropriationsThere is authorized to be appropriated to carry out this section—(1)$50,000,000 for each of fiscal years 2022 through 2026; and(2)$100,000,000 for each of fiscal years 2027 through 2031.IVHousing and Homelessness Innovation401.Housing and homelessness innovation research centers(a)EstablishmentThe Secretary shall establish not less than 1 housing and homelessness innovation research center in each region of the Department of Housing and Urban Development.(b)ReportsEach center established under subsection (a) shall, on an annual basis, submit a report to the Secretary and Congress that includes—(1)recommendations for changes to Federal policy surrounding housing and homelessness; and(2)a study of best practices to preserve low- and middle-cost housing and expand low-cost housing options in the region served by the center, including single room occupancy units, manufactured housing, shelters, housing units under 400 square feet, stacked flats, and accessory dwelling units.(c)Authorization of appropriationsThere is authorized to be appropriated to carry out this section $100,000,000 for each of fiscal years 2022 through 2031.VEmergency housing program501.DefinitionsIn this title:(1)Eligible individualThe term eligible individual means an individual renter or homeowner who—(A)is, or is expected to be, unable to make payments, correct a rental, mortgage, tax, or insurance delinquency within a reasonable time, or resume full rent of mortgage payments due to a reduction in the income of the individual due to—(i)involuntary loss of, or reduction in, the employment income of the individual or the self-employment income of the individual;(ii)any similar loss or reduction in income experienced by any person who contributes to the income of the individual;(iii)a significant reduction in the income of the household due to divorce or death; or(iv)a significant increase in basic expenses of the individual or an immediate family member of the individual (including the spouse, child, parent, or immediate family member for whom the individual provides substantial care of financial assistance) due to—(I)an unexpected or significant increase in medical expenses;(II)an initiating event;(III)a personal or national economic crisis; or(IV)an unexpected increase in rent by the individual; and(B)is not otherwise receiving housing counseling provided by an organization approved by the Department of Housing and Urban Development.(2)Initiating eventThe term initiating event means—(A)a major disaster declared by the President under section 401 of the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5170);(B)an increase in statewide unemployment of not less than 8 percent for 2 consecutive months;(C)an increase in statewide unemployment of not less than 10 percent for 2 consecutive months; or(D)an emergency declaration issued by the Secretary of Housing and Urban Development with respect to a housing disaster emergency. 502.Emergency assistance(a)In generalAfter the occurrence of an initiating event, the Secretary of Housing and Urban Development or the Secretary of the Treasury, as appropriate, shall use amounts appropriated under section 503 to provide assistance to eligible individuals described in this section, provided that—(1)the Governor of a State submits to the Secretary of Housing and Urban Development or the Secretary of the Treasury, as appropriate, a request for assistance to be provided under this section; and(2)half of the amount allocated for a State shall be provided if the State is only experiencing an initiating event described in section 501(2)(B), with the full amount provided if the State experiences an initiating event described in section 501(2)(C).(b)Emergency assistance and housing counseling(1)In generalThe Secretary of the Treasury shall, through a program established by the Department of the Treasury that is similar to the Emergency Rental Assistance Program established under section 501 of division N of the Consolidated Appropriations Act, 2021 (Public Law 116–133), provide—(A)direct monthly rental or mortgage payment assistance to eligible individuals for the duration of the initiating event; and(B)grants to nonprofit housing counseling organizations to provide counseling to eligible individuals with respect to—(i)personal financial budgeting and personal debt management; (ii)available community resources, including public assistance programs, rental assistance programs, credit assistance programs, food programs, and social services; and(iii)employment training and placement. (2)Availability of housing counselingThe Secretary of the Treasury shall ensure that grants described in paragraph (1)(B) are made available throughout the areas affected by the initiating event, with priority given to areas that—(A)are experiencing high rates of evictions, foreclosures, or any other indicators of renter or homeowner distress determined by the Secretary of the Treasury to be appropriate; or(B)are not already adequately served by housing counseling organizations. (3)Authorization of appropriationsThere is authorized to be appropriated $25,000,000, to remain available until expended, to carry out this subsection.(c)National Housing Trust FundOut of amounts appropriated under section 503, the Secretary of Housing and Urban Development may transfer not more than $10,000,000,000 to the Housing Trust Fund established under section 1338 of the Federal Housing Enterprises Financial Safety and Soundness Act of 1992 (12 U.S.C. 4568) to provide assistance described in such section 1338.(d)CDFI FundOut of amounts appropriated under section 503, the Secretary of the Treasury may transfer not more than $10,000,000,000 to the Community Development Financial Institutions Fund established under section 104 of the Riegle Community Development and Regulatory Improvement Act of 1994 (12 U.S.C. 4703) to provide assistance described in section 108 of such Act (12 U.S.C. 4707). (e)Rural Housing ServiceOut of amounts appropriated under section 503, the Secretary of Housing and Urban Development may transfer not more than $10,000,000,000 to provide rental assistance redeterminations and supplemental rental assistance payments to residents of housing assisted under section 514 or 515 of the Housing Act of 1949 (42 U.S.C. 1484, 1485) who do not receive rental assistance. (f)Emergency vouchersOut of amounts appropriated under section 503, the Secretary of Housing and Urban Development may provide vouchers authorized under section 301 in an amount that is not more than $10,000,000,000.(g)Emergency solutions grantsOut of amounts appropriated under section 503, the Secretary of Housing and Urban Development may transfer not more than $10,000,000,000 to provide assistance under the Emergency Solutions Grants program under subtitle B of title IV of the McKinney-Vento Homeless Assistance Act (42 U.S.C. 11371 et seq.) for uses authorized under that program and for non-congregate shelters, including shelters designed with a multi-year life expectancy.(h)CDBG-Disaster Recovery(1)In generalOut of amounts appropriated under section 503, the Secretary of Housing and Urban Development may transfer not more than $50,000,000,000 to the community development block grant disaster recovery program established under title I of the Housing and Community Development Act of 1974 (42 U.S.C. 5301 et seq.) to provide assistance relating to the initiating event.(2)PriorityIn providing assistance under paragraph (1), the Secretary of Housing and Urban Development shall—(A)establish primary priority for preserving, rehabilitating, or rebuilding housing units (including non-titled manufactured housing), providing short-term bridge lending for property acquisitions, and funding public utility and infrastructure projects serving residents below 30 percent of the area median income; and(B)establish secondary priority for preserving, rehabilitating, or rebuilding housing units (including non-titled manufactured housing), providing short-term bridge lending for property acquisitions, and funding public utility and infrastructure projects serving residents below 60 percent of the area median income.(i)Disbursement of amounts503.Authorization of appropriations(a)In generalThere is authorized to be appropriated to the Secretary of Housing and Urban Development and the Secretary of the Treasury such sums as may be necessary to carry out this title, to remain available until expended.(b)Administrative costsNot more than 10 percent of amounts appropriated under subsection (a) may be used for administrative costs related to carrying out this title.